CATES, Judge.
This appeal came up on the record proper November 17, 1966.
Waters pled guilty to grand larceny of a two door Chevrolet Impala automobile belonging to one Andreis. At arraignment, October 26, 1965, he was appointed counsel and pled not guilty.
The next day he appeared again with counsel and pled guilty in open court. After judgment and allocutus he was sentenced to two years in the penitentiary.
November 4, 1965, he gave the trial court notice of appeal and requested (a) , a free ‘transcript and (b) appointment of .counsel “to aid the appeal.” The request for the free record was granted; that for counsel denied.
Nothing appears to support this appeal other than an implication of a quite human hope of postponing the inevitable.
We have carefully reviewed the record under the requisites of Code 1940, T. 15, § 389, and consider the judgment of the circuit court is due to be
Affirmed.